United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2117
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Patrick Shawn Florang,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 18, 2008
                                  Filed: February 4, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, Patrick Florang challenges the reasonableness of
the 292-month prison sentence the district court1 imposed after he pleaded guilty to
(1) possession of ammunition by an unlawful user of controlled substances, in
violation of 18 U.S.C. §§ 922(g)(1), (3), and 924(a)(2); and (2) conspiracy to
distribute more than 5 grams of actual methamphetamine after a prior felony drug
conviction, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). Florang also argues



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
the district court improperly accorded his Guidelines sentence a presumption of
reasonableness.

       We conclude that the court appropriately applied the Guidelines and did not
treat his advisory Guidelines range as presumptively reasonable. See United States
v. Akers, 476 F.3d 602, 605 (8th Cir.), cert. denied, 128 S. Ct. 101 (2007) (application
of Guidelines reviewed de novo). We further conclude that Florang’s 292-month
prison sentence is reasonable and not an abuse of the district court’s discretion
because the court properly took into account only relevant 18 U.S.C. § 3553(a) factors
and did not commit a clear error of judgment in weighing those factors. See 18 U.S.C.
§ 3553(a)(1)-(3) (court shall consider, inter alia, nature and circumstances of offense
and history and characteristics of defendant; need for sentence imposed to afford
adequate deterrence and provide defendant with needed medical care or other
correctional treatment; and kinds of sentences available); Rita v. United States, 127
S. Ct. 2456, 2462-69 (2007) (allowing appellate presumption of reasonableness for
sentences within Guidelines range district court’s sentencing analysis was legally
sufficient when record showed that court listened to each argument and considered
evidence in support of sentence below advisory Guidelines range, even though court
did not elaborate on its reasons); United States v. Boss, 493 F.3d 986, 987 (8th Cir.
2007) (reasonableness of sentence reviewed for abuse of discretion); United States v.
Haack, 403 F.3d 997, 1004 (8th. Cir. 2005) (listing circumstances in which abuse of
discretion may occur).

      Accordingly, we affirm.
                     ______________________________




                                          -2-